         Case 3:20-cv-00927-JLS-JLB Document 9 Filed 08/18/20 PageID.54 Page 1 of 4



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   F. SHAUN BURNS,                                           Case No.: 20-CV-927 JLS (JLB)
12                                            Plaintiff,
                                                               ORDER DISMISSING ACTION FOR
13   v.                                                        LACK OF SUBJECT-MATTER
                                                               JURISDICTION
14   SIAMAK NAZHAND; and ROES 1 to
     10,
15                                                             (ECF Nos. 1, 3, 8)
                                          Defendants.
16
17           Presently before the Court is Plaintiff F. Shaun Burns’ Verified Complaint
18   (“Compl.,” ECF No. 1) for ejectment, as well as Plaintiff’s Response to Order to Show
19   Cause Entered 05/22/20 (“Resp.,” ECF No. 8). On May 22, 2020, the Court ordered
20   Plaintiff to show cause why this action should not be dismissed for lack of subject-matter
21   jurisdiction. See ECF No. 3 (“OSC”) at 3. Specifically, the Court ordered Plaintiff to show
22   cause that more than $75,000 was in controversy. 1 See id.
23
24   1
       Plaintiff “respectfully request[ed] that this Court postpone making a decision of the pending OSC for an
25   additional 30 days – until July 15, 2020[ –] . . . [to] allow Defendant time to move completely out, if that
     is what he actually intends to do.” Resp. at 3. Plaintiff indicated that, “[i]f Defendant d[id] not move
26   completely out by Friday, June 19, 2020, then Plaintiff would seek default judgment on the Ejectment
     cause of action.” Id. Further, “[a] postponement of a decision on the OSC to July 15, 2020, would allow
27   Plaintiff time to prepare an Amended Complaint for money damages, even if Defendant moves out.” Id.
28   As of the date of this Order, Plaintiff has filed no update with the Court, no request for entry of default,
     and no amended complaint. See generally Docket.

                                                           1
                                                                                             20-CV-927 JLS (JLB)
         Case 3:20-cv-00927-JLS-JLB Document 9 Filed 08/18/20 PageID.55 Page 2 of 4



1            In his Response, Plaintiff introduces, through the affidavit of his real estate broker,
2    evidence that Plaintiff’s current equity in the real property located at 2656 Illion Street,
3    San Diego, California 92110 (the “Property”) is $400,000 and that his possible future
4    equity following renovations could by $500,000. See Resp. at 2 (citing Decl. of Russ
5    Eskilson (“Eskilson Decl.,” ECF No. 8-1) at 4–5). Plaintiff’s realtor avers that failure to
6    renovate the Property “will make it much more difficult to sell the Burns House, and the
7    probable selling price could be $150,000 less.” Id. at 6 (quoting Eskilson Decl. at 3)
8    (emphasis in original). Further, “[t]he continued unlawful occupancy of the [Property] by
9    Defendant Nazhand for the past six weeks – since May 1, 2020 – will push the start date
10   of the planned renovations out at least six weeks. And, that will push the date for putting
11   the [Property] on the market into August 2020, which ‘is the worst month to try to sell
12   houses’ as explained by Mr. Eskilson.” Id. at 4, 7 (quoting Eskilson Decl. at 6).
13           This additional evidence concerning the value of the Property misses the mark. As
14   the Court explained in the Order to Show Cause, see OSC at 2, ejectment is the right to
15   possession of the property that is at issue. See, e.g., Towers v. Titus, 5 B.R. 786, 792 (N.D.
16   Cal. 1979) (“The primary purpose of an action for ejectment is to recover possession.”);
17   see also Lidner v. Wallace, No. 215CV03122CASSSX, 2015 WL 12655693, at *2 (C.D.
18   Cal. June 10, 2015) (“In unlawful detainer actions, ‘the right to possession alone [is]
19   involved—not title to the property.’”) (quoting Fed. Nat'l Mortg. Assoc. v. Poh, No. C-12-
20   02707 JCS, 2012 WL 3727266, at *2 (N.D. Cal. Aug. 28, 2012)) (citing Evans v. Super.
21   Ct., 67 Cal. App. 3d 162, 170 (1977)). 2 It is therefore “the amount of damages sought in
22   the complaint, not the value of the subject real property, determines the amount in
23   controversy.” Lidner, 2015 WL 12655693, at *2 (quoting Villegas, 2011 WL 204322, at
24   *2); see also Wells Fargo Bank v. Mayes, No. CV 12-01393 MMM MRWX, 2012 WL
25
26
     2
       The Ninth Circuit has recognized that unlawful detainer is a “statutory substitute” for a common-law
27   ejectment action. See Chapman v. Deutsche Bank Nat. Tr. Co., 651 F.3d 1039, 1047 n.4 (9th Cir. 2011)
28   (citing 9 Richard R. Powell et al., Powell on Real Property § 68.09[2][a] (Supp.2011)). Consequently,
     unlawful detainer cases are germane to the Court’s amount-in-controversy analysis.

                                                       2
                                                                                        20-CV-927 JLS (JLB)
      Case 3:20-cv-00927-JLS-JLB Document 9 Filed 08/18/20 PageID.56 Page 3 of 4



1    893710, at *2 (C.D. Cal. Mar. 15, 2012) (“In an unlawful detainer action . . . , the
2    appropriate measure of damages is the amount sought in the complaint, not the value of the
3    property.”) (collecting cases).
4          Here, Plaintiff seeks eviction and restitution, see Compl. Prayer ¶¶ 1–2, based on
5    monthly rent of $2,500. See Compl. Ex. 2 at 1. He also alleges damages as a result of the
6    delay in selling the Property. Id. ¶ 16. These damages, however, are not equal to Plaintiff’s
7    equity in the Property—rather, they would include such items as the additional costs
8    incurred during the pendency of the unlawful occupation (such as property taxes), any
9    decrease in sales price resulting from the delay, and possibly interest to compensate
10   Plaintiff for the lost opportunity cost from the delay in realizing his equity in the Property.
11   Plaintiff’s Complaint includes no allegations regarding, and his Response includes no facts
12   substantiating, the amount of such damages.
13         Particularly given that it appears Defendant vacated the Property in mid-June, see
14   Resp. at 3, less than one month after filing and approximately six weeks after the expiration
15   of the lease, see Compl. ¶ 10, Plaintiff has failed to demonstrate by a preponderance of the
16   evidence that the amount in controversy exceeds $75,000. See, e.g., Evers v. Losahn
17   Robbins Staley Testamentary Tr., No. CV 17-968-DMG (DTBX), 2017 WL 3034332, at
18   *2 (C.D. Cal. May 17, 2017) (sua sponte dismissing without prejudice action challenging
19   unlawful detention order where the plaintiff “ha[d] not proven by a preponderance of the
20   evidence that the amount in controversy exceeds $75,000”); see also Xerox Corp. v. CBG
21   Legal, Inc., No. CV1408948SJOMRW, 2015 WL 13309101, at *2 (C.D. Cal. Apr. 16,
22   2015) (“The party asserting jurisdiction bears the burden of proving that jurisdiction exists
23   by a preponderance of the evidence.”) (citing McNutt v. Gen. Motors Acceptance Corp. of
24   Ind., 298 U.S. 178, 189 (1936); Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089,
25   1090 (9th Cir. 2003)); Vincent Cirrincione Assocs., Ltd. v. Scottsdale Ins. Co., No.
26   213CV05252ODWAJWX, 2013 WL 12116592, at *1 (C.D. Cal. Sept. 5, 2013) (“The party
27   invoking diversity jurisdiction has the burden of proving these elements by a
28   preponderance of the evidence.”) (citing In re Ford Motor Co./Citibank (S.D.), N.A., 264

                                                    3
                                                                                   20-CV-927 JLS (JLB)
      Case 3:20-cv-00927-JLS-JLB Document 9 Filed 08/18/20 PageID.57 Page 4 of 4



1    F.3d 952, 957 (9th Cir. 2001)).        Accordingly, the Court DISMISSES WITHOUT
2    PREJUDICE this action.         Although the dismissal is without prejudice, Plaintiff is
3    encouraged to refile in state court.
4          IT IS SO ORDERED.
5
6    Dated: August 18, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                             20-CV-927 JLS (JLB)
